Case 1:19-cv-02354-KMT Document1 Filed 08/16/19 USDC Colorado Page 1 of 10

FILED
U.S. CISTRICT COURT
DISTRICT OF COLORADO

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO 2ISAUG 16 PH &: &I

SEFFREY P. COLWELL
CLERK

BY_______DEP. CLK

Civil Action No.

BRIAN HALIK, "9 - CV - 0 2 3 5 4

Plaintiff,

 

STEVEN D. BROWN, Sergeant, El Paso County Sheriff's Office, individually and in his
official capacity;

JOSEPH CAREY, Deputy, El Paso County Sheriff's Office, individually and in his official
capacity;

JOHN P. DAVID, Commander, El Paso County Sheriff's Office, individually and in his
Official capacity;

BILL ELDER, Sheriff, El Paso County Sheriff's Office, in his official capacity;
EL PASO COUNTY;

Defendants.

 

COMPLAINT AND JURY DEMAND

 

Plaintiff, Brian Halik, who is currently proceeding pro se, respectfully alleges for
his Complaint as follows:

INTRODUCTION

1. Plaintiff brings this civil rights action against Defendants for monetary damages,
declaratory relief, injunctive relief, and relief in the nature of mandamus, brought
pursuant to 42 U.S.C. § 1983.

2. On August 19, 2017, El Paso County Sheriff's Office (‘EPSO”) Deputy David
DeHaan initiated a traffic stop on Plaintiff's motorcycle for proceeding past a stop
Case 1:19-cv-02354-KMT Document1 Filed 08/16/19 USDC Colorado Page 2 of 10

10.

sign without stopping. Plaintiff did not pull over and Deputy DeHaan pursued
Plaintiff. EP SO Sergeant Steven Brown and other Deputies violated numerous
laws and policies in pursuing the motorcycle, then used excessive force against
Plaintiff by ramming into him head-on. Numerous EPSO Deputies, including
Sergeant Brown, violated Plaintiff's Constitutional rights during and after the
pursuit, Plaintiff's incarceration, and subsequent cover-up and treatment of
Plaintiff.

This action arises under the Constitution and laws of the United States and is
brought pursuant to 42 U.S.C. § 1983.

Venue is proper in this District pursuant to 28 U.S.C. § 1391. All the events
alleged herein occurred in the State of Colorado, and all the parties were
residents of and/or domiciled in the State of Colorado at the time of the events
giving rise to this litigation.

PARTIES

Plaintiff is a citizen of the United States and resides within the confines of this
court. Plaintiff is currently proceeding pro se.

Defendant Steven D. Brown, also known as Steven Douglas Brown, is a
Sergeant with the El Paso County Sheriff's Office. At all times relevant to this
litigation, he was acting under color of state law.

Defendant Joseph Carey is a Deputy with the El Paso County Sheriff's Office. At
all times relevant to this litigation, he was acting under color of state law.

Defendant John P. David is a Commander with the El Paso County Sheriff's
Office. Commander John P. David was a Lieutenant and directly supervised
Defendant Brown at the time of this incident. At all times relevant to this litigation,
he was acting under color of state law.

Defendant E! Paso County is a governmental entity chartered under the laws of
the State of Colorado.

FACTUAL ALLEGATIONS

On August 19, 2017 at approximately 11:16 PM, El Paso County Sheriff's Office
(‘EPSO”) Deputy David DeHaan initiated a traffic stop on Plaintiff for running a
stop sign. Plaintiff was riding his legally owned and registered motorcycle in the
Case 1:19-cv-02354-KMT Document1 Filed 08/16/19 USDC Colorado Page 3 of 10

11.

12.

13.

14,

15.

16.

17.

18.

City of Colorado Springs, Colorado. Deputy DeHaan was driving a marked EPSO
Chevrolet Impala. Plaintiff did not yield to Deputy DeHaan’s lights and siren.

Deputy DeHaan notified dispatch over his police radio that Plaintiff had run a stop
sign and was not stopping for Deputy DeHaan’s emergency lights and siren.
Deputy DeHaan pursued Plaintiff through pedestrian traffic and vehicle traffic
from Geiger Blvd to Babcock Rd to Platte Ave.

Defendant Brown overheard Deputy DeHaan on his police radio and drove to the
anticipated direction of the pursuit. Defendant Brown was driving a marked
EPSO Chevrolet Tahoe.

Defendant Brown and another Deputy in a marked Chevrolet Impala set up a
roadblock across the westbound lanes of traffic on Platte Ave at its intersection
with Wooten Rd. Defendant Brown knowingly used unsuspecting, occupied
civilian vehicles as unwilling participants in the roadblock.

As Plaintiff approached the roadblock, Defendant Brown drove his EPSO
Chevrolet Tahoe eastbound against oncoming traffic on Platte Ave. With Plaintiff
still traveling westbound, Defendant Brown approached Plaintiff head on.
Defendant Brown stopped just short of Plaintiff, narrowly avoiding a head-on
collision.

Plaintiff maneuvered his motorcycle around Defendant Brown’s vehicle and
proceeded south on Wooten Rd, then west on Platte Ave Service Rd, also known
as Platte Frontage Rd. Deputy DeHaan continued pursuing Plaintiff, along with
another EPSO Deputy. Defendant Brown did not follow Plaintiff. He instead drove
west on Platte Ave and crossed southbound over the median in order to intercept
Plaintiff in another head-on encounter.

With Plaintiff traveling west on Platte Ave Service Rd, Defendant Brown began
traveling east on Platte Ave Service Rd. Plaintiff was driving on the right side of
the road (from Plaintiff's perspective), which was the north side of the road.
Defendant Brown was driving on the left side of the road (from Defendant
Brown's perspective), which was also the north side of the road. Defendant
Brown was again driving against oncoming lanes of traffic.

As Defendant Brown was aiming to collide with Plaintiff in a head-on collision,
Plaintiff attempted to avoid Defendant Brown by turning to the left, the south side
of the road. Defendant Brown then turned his Chevrolet Tahoe to his right, also
the south side of the road, in order to strike Plaintiff.

Defendant Brown then rammed into Plaintiff at a high rate of speed in a nearly
head-on collision.
Case 1:19-cv-02354-KMT Document1 Filed 08/16/19 USDC Colorado Page 4 of 10

19.

20.

21.

22.

23.

24.

25.

Video of this entire incident was recorded on Plaintiff's helmet-mounted GoPro
camera.

Defendant Brown indicated in his report that Plaintiff was traveling in the “middle
of the road” on Platte Ave Service Rd, despite knowing that to be false. Plaintiff's
GoPro video clearly shows that Plaintiff was in fact traveling on the far-right
portion of the road.

Defendant Brown indicated in his report that he was traveling at “approximately
20 mph” while he was driving to intercept the pursuit head-on, when in fact, he
knew that he was traveling significantly faster than that.

The Deputies involved in the pursuit sought to intentionally downplay the severity
of Plaintiff's injuries by understating the speed of the collision, accusing Plaintiff
of faking his injuries, and stating that Plaintiff was standing upright on his
motorcycle before laying it down. However, the aforementioned GoPro video
clearly depicts a violent collision with Defendant Brown intentionally swerving into
Plaintiff at a high rate of speed, immediately ejecting Plaintiff from his motorcycle.

Defendant Brown knowingly and intentionally used an unparalleled and illegal
amount of force to stop Plaintiff, which was tantamount to deadly force.
Defendant Brown knowingly and intentionally attempted to cause death or
serious bodily injury to Plaintiff.

Deputy David DeHaan admitted in his report that at the time of Defendant Brown
ramming Plaintiff, “We again tried to block the path of the fleeing motorcycle.”

At the time of this incident, the EPSO’s policy regarding vehicle pursuits was
governed by numerous policies and laws, including but not limited to the
following, which are listed as they were stated at the time of this incident:

a. EPSO Policy 306.1.1 stated, “An individual's unreasonable desire to
apprehend a fleeing suspect at all costs has no place in professional
law enforcement.”

b. EPSO Policy 306.3 stated, “Deputies shall drive with due regard for the
safety of all persons and property.”

c. EPSO Policy 306.4.3(f) stated, “Because roadblocks involve a potential
for serious injury or death to occupants of the pursued vehicle if the
suspect does not stop, the intentional placement of roadblocks in the
direct path of a pursued vehicle is generally discouraged and should
not be deployed without prior approval of a supervisor. If roadblocks
are deployed, it should only be done under extraordinary conditions
when all other reasonable intervention tactics have failed or reasonably
Case 1:19-cv-02354-KMT Document1 Filed 08/16/19 USDC Colorado Page 5 of 10

26.

27.

28.

29.

30.

31.

appear ineffective and the need to immediately stop the pursued
vehicle substantially outweighs the risks of injury or death to occupants
of the pursued vehicle, deputies or the public.”

d. Colorado Revised Statutes (C.R.S.) 42-4-108 mandates, “The
provisions of this section shall not relieve the driver of an authorized
emergency vehicle from the duty to drive with due regard for the safety
of all persons, nor shall such provisions protect the driver from the
consequences of such driver's reckless disregard for the safety of
others.”

Despite knowing that there were numerous governing statutes and policies
dictating otherwise, EPSO Deputies, including Defendant Brown, knowingly and
intentionally violated numerous policies and laws, continued the pursuit,
deployed roadblocks, and willfully rammed into Plaintiff.

Defendant Brown knew or should have known that with respect to the foregoing
policies and laws, among others, the risk of serious injury or death to Plaintiff was
magnified exponentially due to Plaintiff being on a motorcycle.

Deputy DeHaan initiated the traffic stop on Plaintiff for disregarding a stop sign, a
low-level traffic offense. At that time, there were no other allegations of any other
offense. Likewise, Deputy DeHaan indicated that he had only intended on giving

Plaintiff a warning and then releasing him without a summons.

Defendant Brown knew that this traffic stop was for disregarding a stop sign and
he knew that there were no other allegations of any other offense that would
justify the pursuit or the level of force that he used.

For the pursuit that occurred on or about August 19, 2017, Plaintiff was charged
with one felony (vehicular eluding) and other traffic offenses. Vehicular eluding is
an F5-level felony. In the 4th Judicial District (El Paso County) in Colorado,
wherein Plaintiff was charged, the standard bond for an F5-level felony was
$2,000, payable by cash, surety, or property. The standard bond for Plaintiff
would have therefore been $2,000. Through a bondsman, Plaintiff would have
had to pay approximately $200 to $300 to bond out of jail.

Through a series of deceptive practices and misconduct on or about August 20,
2017, Deputies with the EPSO, known and unknown, arranged it so that Plaintiff
would be held in jail on a $100,000 cash-only bond. The cash-only stipulation
ensured that Plaintiff would be unable to use a bondsman or any other kind of
collateral in order to bond out of jail. For example, EPSO Deputies stated that
they had found a loaded gun in Plaintiffs home and that Plaintiff was a convicted
felon. However, at the time of this incident, Plaintiff was not a convicted felon, nor
Case 1:19-cv-02354-KMT Document1 Filed 08/16/19 USDC Colorado Page 6 of 10

32.

33.

34.

35.

in any way prohibited from owning a firearm. The EPSO Deputies lied in order to
secure a higher bond for Plaintiff and unconstitutionally punish him and hold him
in jail.

After approximately 13 days in custody at the El Paso Criminal Justice Center
(CJC), a bond hearing was held and the amount of Plaintiffs bond was reduced
to $10,000, payable by cash, surety, or property. Through a bondsman, Plaintiff
was able to immediately bond out of jail for only $460, a difference of over two
hundred times less than the original, unlawful amount.

During the entirety of his time in the CJC that began on or about August 20,
2017, Plaintiff was deprived of any meaningful medical care, despite his repeated
requests to Deputies and other staff at the CJC. He was, however, held in
segregation for a large portion of his time in custody. Although his segregation
was intended as punishment, it was purported to be in order to care for Plaintiff's
medical needs from the head-on collision. Ironically, Plaintiff's placement in
medical segregation was subsequent to the Deputies lying and claiming that
Plaintiff had no injuries and that he was faking his injuries. Furthermore, despite
being held in medical segregation and Plaintiff making repeated requests for
medical care, he was largely ignored by the Deputies and other staff at the CJC.

After Plaintiff was bonded out of jail, Plaintiff sought and received competent
medical care at St. Francis Medical Center.

Defendant Carey knowingly made numerous statements that he knew to be
false, while also intentionally concealing other pertinent facts. For example, on or
about August 20, 2017, Defendant Carey knowingly lied in an attempt to connect
Plaintiff to an unrelated incident that had apparently occurred on the morning of
August 19, 2017. Referring to the unrelated incident, Defendant Carey stated in
an application for a search warrant for Plaintiffs home, “The operator of the
motorcycle was wearing a red and black jacket, and he had on a helmet, which
obstructed his face. The helmet had red and black colors, and also had possible
white stripes.” In the same sworn affidavit, referring to the incident involving
Plaintiff, he stated, “The operator was wearing a black, red, and white helmet,
which is the same colors as the helmet worn by the operator on 08/19/17.”
However, in Defendant Carey’s radio transmission during the unrelated incident
on the morning of August 19, 2017, he stated to dispatch that the motorcyclist
was wearing a white helmet, not the black, red, and white helmet that he had
written in his affidavit. Likewise, in the affidavit, Defendant Carey intentionally
omitted that Plaintiff was actually found wearing a white and black motorcycle
jacket, a completely different color than the red and black jacket that the
motorcyclist was apparently wearing in the unrelated incident.
Case 1:19-cv-02354-KMT Document1 Filed 08/16/19 USDC Colorado Page 7 of 10

36.

37.

38.

39.

40.

As Plaintiff was in no way connected to the incident on the morning of August 19,
2017, Plaintiff was not ultimately charged for that incident; he was only charged
with the incident that occurred that evening. Despite knowing that Plaintiff did not
fit the description of the prior incident, Defendant Carey intentionally lied. By
doing so, he violated the law, violated Plaintiff's Constitutional rights, unfairly
prejudiced Plaintiff, caused the Defendants’ unlawful entry into Plaintiffs home,
and caused the excessive pretrial confinement of Plaintiff.

Defendant John David responded to the scene of the collision on or about August
20, 2017. He subsequently participated in the extensive cover-up that ensued.

On or about August 21, 2017, Defendant Brown sought to unlawfully charge
Plaintiff with criminal mischief, despite him knowing that no probable cause
existed to charge as such. Under the applicable Colorado Revised Statutes
(C.R.S.), the charge of criminal mischief (C.R.S. 18-4-501) is for defendants that
knowingly damage property. Defendant Brown knew that there was no probable
cause to sustain this charge. In fact, there was never even an allegation that
Plaintiff knowingly caused any property damage. To the contrary, Defendant
Brown knew that he had intentionally rammed Plaintiff. Subsequently attempting
to charge Plaintiff with criminal mischief was tantamount to Defendant Brown
attempting to cover up his own criminal conduct. Likewise, Defendant Brown had
actually knowingly and intentionally committed the crime of criminal mischief by
intentionally ramming Plaintiff, along with numerous other criminal offenses.
Nevertheless, the purported damages to Defendant Brown’s patrol vehicle were
nearly nonexistent and were able to be wiped away with a cloth.

Defendant Carey, alongside several other EPSO Deputies, known and unknown,
have also engaged in an extensive, relentless campaign of oppression, civil
rights violations, and harassment of Plaintiff. For example, on or about May 3,
2018, Defendant Carey went to Plaintiff's house in order to accuse him of a
separate incident of vehicular eluding on a motorcycle. Unbeknownst to
Defendant Carey, at that time, Plaintiff was on house arrest with an ankle
monitor, which showed that Plaintiff was at his house at the time of the incident.
Another person was ultimately charged and convicted for that incident.
Nevertheless, Defendant Carey stated, “Anytime we get in a bike chase on
Powers from now on, your house is likely going to be one we drive by and see if
that bike shows up.”

On or about May 7, 2018 at approximately 12:15 AM, three EPSO Deputies
arrived at Plaintiff's house in two marked EPSO patrol vehicles to accuse him of
yet another incident of vehicular eluding. They also contacted Plaintiff's probation
officer and indicated that they were able to “positively identify” Plaintiff as the one
Case 1:19-cv-02354-KMT Document1 Filed 08/16/19 USDC Colorado Page 8 of 10

41.

42.

43.

44.

45.

46.

47.

48.

49.

50.

who was involved in that incident on or about May 7, 2018. As was the case with
the accusation on May 3, 2018, prior to making the false accusations, they were
unaware that Plaintiff was on house arrest with an ankle monitor at the time.
Similarly, the ankle monitor showed that Plaintiff was at his home at the time of
the incident on May 7, 2018.

On May 7, 2018 at approximately 2:35 AM, which was approximately two hours
after the EPSO Deputies departed Plaintiff's home, Plaintiff was in a state of
severe emotional distress due to the EPSO Deputies continuing to harass him. At
that time, Plaintiff went to the AspenPointe walk-in crisis center for emergency
mental health intervention.

To the best of the knowledge of Plaintiff, no reports were generated in order to
review and evaluate the pursuit, its unlawful tactics, or use of force.

To the best of the knowledge of Plaintiff, no disciplinary or corrective action has
been taken against Defendant Brown or any of the other Deputies involved in the
pursuit or subsequent unlawful activities.

Since the time of the Defendants’ use of unreasonable and unnecessary force,
Plaintiff's ability to perform and enjoy his usual activities, including family and
social activities, has been significantly impaired. In addition, Plaintiff has suffered
severe emotional distress and mental anguish that has affected his psychological
well-being. Plaintiff has also suffered permanent physical injury.

As a direct and proximate result of the intentional acts of Defendants, Plaintiff
sustained severe mental and physical pain and suffering and injury.

Plaintiff's motorcycle, clothing, and other gear also sustained significant damages
in the collision on or about August 19, 2017.

Plaintiff was deprived of his motorcycle and a significant amount of other property
that was unlawfully seized from his home on or about August 20, 2017 until
approximately April of 2018.

Defendant Brown’s misconduct and his own recognition thereof is evidenced by
his intentional deception on reports.

Lying on police reports is not only unethical, it is illegal and corrupts the criminal |
justice system. It also denies due process guaranteed to Plaintiff by the Fifth and
Fourteenth Amendments to the U.S. Constitution.

The Defendants acted maliciously and wantonly in violating Plaintiff's federal
rights.
Case 1:19-cv-02354-KMT Document1 Filed 08/16/19 USDC Colorado Page 9 of 10

51.

52.

53.

54.

55.

56.
57.

The use of deadly force under the circumstances was excessive, unreasonable,
and unnecessary.

CLAIMS FOR RELIEF

All Defendants violated Plaintiff's right against excessive force and unreasonable
search and seizure, as guaranteed by the Fourth Amendment to the U.S.
Constitution.

All Defendants violated Plaintiff's right to due process as guaranteed by the Fifth
and Fourteenth Amendments to the U.S. Constitution.

All Defendants showed deliberate indifference to Plaintiff's health and safety,
among other violations, thereby violating Plaintiff's right against cruel and
unusual! punishment, as guaranteed by the Eighth Amendment to the U.S.
Constitution.

Defendants Brown, David, Elder, and El Paso County failed to train and
supervise its or his employees.

All Defendants failed to provide Plaintiff with competent medical care.

All Defendants were grossly negligent and demonstrated reckless or callous
disregard for Plaintiff's rights, as well as intentional violations of state and federal
law.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his

favor and against each of the Defendants, and award him all relief as allowed by law,
including, but not limited to, the following:

a)
b)

Cc)

d)

Appropriate relief at law and equity;
Declaratory relief, injunctive relief, and other appropriate equitable relief;

Compensatory and punitive damages on all claims allowed by law in an amount
to be determined at trial;

Relief in the nature of mandamus;

Attorneys’ fees and costs associated with this action, including expert witness
fees, on all claims allowed by law;

Pre- and post-judgment interest at the appropriate lawful rate;
Case 1:19-cv-02354-KMT Document1 Filed 08/16/19 USDC Colorado Page 10 of 10

g) Any further relief that this Court deems just and proper, and any other relief as
allowed by law.

PLAINTIFF HEREBY DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.

Dated: August 16, 2019

Brian Halik, Plaintiff

6050 Stetson Hills Blvd Ste 320
Colorado Springs, CO 80923
